Missouri Ethics Commission Post Office Box 1254 Jefferson City, Missouri 65102
Ladies and Gentlemen:
This opinion letter is in response to your question asking:
         What is the effective date of the statutory provisions of Proposition A which was approved by the voters at the general election on November 8, 1994?
Proposition A, approved November 8, 1994, was proposed by initiative petition and includes statutory provisions limiting campaign contributions, among other campaign finance provisions.
Article III, Section 51 of the Missouri Constitution sets forth the effective date of statutory measures proposed by initiative petition. Such section states in pertinent part: "Except as provided in this constitution, any measure proposed shall take effect when approved by a majority of the votes cast thereon."
In State ex rel. Elsas v. Missouri Workmen's Compensation Commission,318 Mo. 1004, 2 S.W.2d 796 (1928) the Missouri Supreme Court concluded the effective date of an act submitted for a referendum election was the date of the election. The case involved a challenge to the effective date of the Workmen's Compensation Act. The primary issue was whether the Workmen's Compensation Act became effective immediately following the general election at which it was approved upon referendum, November 2, 1926, or it became effective on November 16, 1926, the date of the Governor's proclamation declaring the law approved. The Court held that the effective date of the Workmen's Compensation Act was the date of the election, citing Article IV, Section 57 of the Missouri Constitution (constitutional amendment of November 1908) then in effect. Article IV, Section 57 stated in pertinent part: "Any measure referred to the people shall take effect and become the law when it is approved by a majority of the votes cast thereon, and not otherwise." The Court, analyzing the plain and unambiguous language of Article IV, Section 57, concluded that the constitutional provision precluded the idea of any effective date other than the election date.
Article IV, Section 57 has been replaced in the Missouri Constitution by Article III, Section 52(b) which states in pertinent part: "Any measure referred to the people shall take effect when approved by a majority of the votes cast thereon, and not otherwise." Although Article III, Section 52(b) addresses referendums, Article III, Section 51 for initiatives has substantially similar language: "Except as provided in this constitution, any measure proposed shall take effect when approved by a majority of the votes cast thereon." Therefore, because of the similarity between the language considered by the Missouri Supreme Court in State ex rel. Elsasv. Missouri Workmen's Compensation Commission, supra, and the language of the current Article III, Section 51, we conclude Proposition A became effective on election day when approved by a majority of the votes cast.See also Missouri Attorney General Opinion No. 5, Bates, March 27, 1950, concluding that an act referred to a vote of the people becomes effective on the date of its approval by a majority of the votes cast thereon.
In summary, it is the opinion of this office that Proposition A became effective upon its approval by the voters on November 8, 1994.
Very truly yours,
                                  JEREMIAH W. (JAY) NIXON Attorney General
Enclosure: Opinion No. 5, Bates, March 27, 1950